DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017222356.1, filed on December 11, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020, 08/04/2020 and 10/22/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings do not show each and every feature of the claimed subject matter especially claimed subject matter as it pertains to many of the dependent claims.  For example, one of the features of claim 4 is directed to “deactivating the at least one operating mode  ... when the vehicle is located in a predetermined area.”  Another example, one of the features of claim 5 is directed to “reporting the deactivation to a superordinate system.”  Moreover, the claims are directed to controlling vehicle operation, however, none of the drawings show any details pertaining to autonomous driving or some other vehicular operation.  The drawings would also better serve the public if the drawings had text to go along with the “boxes.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic control unit in claims 1-12 and system in claim 6.
The language “an electronic control unit” in claim 10 and similar language in claims 1 and 8 uses the nonce term unit.  Neither the modifier “electronic control” nor functional language “receive … evaluate … deactivate …” denote structure but rather describe function.  The Examiner has determined that “electronic” is an adjective or adverb describing the type of control.  The structure provided by the written disclosure is a computer.  See Spec. Para. 28.  The algorithms for receiving, evaluating and deactivating as broadly claimed are well-known.  The “electronic control unit” also has functional language “control operations of the vehicle are influenceable via the electronic control unit.”  Claims 1 and 8 have similar language.  Under the broadest reasonable interpretation in light of the specification, the feature “influenceable” See, e.g., Para. 23.  There does not appear to be any structure pertaining to autonomous control of a vehicle.  For example, the drawings fail to show any features specific to braking, steering, speed, etc.  More than a software program is needed in order to actually control a vehicle operation such as steering, speed, direction of travel, etc.  Please refer to the rejection under 112(a) and 112(b).  
The language “superordinate system triggers an activation signal” in claim 6 uses the nonce term system.  Neither the modifier “superordinate” nor the functional language “triggers an activation signal” denote structure.  Many devices including clocks, logic gates and computers can trigger an activation signal.  The drawings do not provide any clarification.  The specification at paragraph 23 provides for a computer.  The algorithm for triggering an activation signal is well-known.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written disclosure does not provide structure for an electronic control unit regarding autonomous control of a vehicle or some other type of vehicular control as required by 112(f).
Dependent claims 2-7, 9 and 11-12 are rejected due to dependency on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “electronic control unit” in claims 1-7 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written disclosure does not provide structure for an electronic control unit regarding autonomous control of a vehicle or some other form of vehicular control as required by 112(f).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-7, 9 and 11-12 are rejected due to dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay (US 2017/0176989) published June 22, 2017
As to claim 1,  Hay discloses a method for operating a GNSS sensor of a vehicle having, of which the control operations are influenceable via an electronic control unit (Para. 14 “autonomous driving functions” Fig. 1 item 103 “automated systems”  see also Para. 41 “the computer system of the controller 107 includes a processor 172 …” see also Para. 66 “During step 322, one or more automated systems 103 of FIG. 2 are operated in an automated mode, in which such systems 103 are automatically controlled via the vehicle 12 itself (e.g. the control system 102 and/or the ECS 118) without driver involvement”), comprising the following steps: 
receiving satellite data (Fig. 1 item 42 “GPS”) 
evaluating the satellite data (Para. 57 “has an error exceeds a respective predetermined threshold, then a different corresponding operational mode will be identified”); and 
deactivating a least one operating mode of the GNSS sensor if when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Id.).
As to claim 2, Hay discloses the method as claimed in claim 1, wherein: the received satellite data includes information indicating that the satellite data are faulty or corrupted (Para. [0057] “if the corresponding data falls outside known or expected bounds or limits for the vehicle 12”); and 
deactivating the at least one operating mode of the GNSS sensor includes deactivating the at least one operating mode of the GNSS sensor based on the information from the satellite data indicating that said data are faulty or corrupted
As to claim 3, Hay discloses the method as claimed in claim 1 further comprising: supplying information indicating that the satellite data are faulty or corrupted wherein the at least one operating mode of the GNSS sensor is deactivated if the information is supplied to the GNSS sensor via a communication link that the satellite data are faulty or corrupted (Para. 53 “satellite correction data that is broadcast regarding possible errors and/or corrections corresponding to various satellites …”), 
wherein deactivating the at least one operating mode of the GNSS sensor includes deactivating the at least one operating mode of the GNSS sensor based on the supplied information (Para. 57 “error that exceeds … different corresponding operational mode will be identified”).
As to claim 5, HaHay discloses the method as claimed in claim 1, wherein further comprising: reporting the deactivation of the at least one operating mode of the GNSS sensor is reported to a superordinate system (Para. 61 “the manual mode is implemented via instructions provided via the processor 172 …” The Examiner considers processor 172 to be superordinate to the GNSS sensor).
As to claim 6, Hay discloses the method as claimed in claim 5, wherein further comprising: reactivating the at least one operating mode of the GNSS sensor is reactivated if when the superordinate system triggers an activation signal 
As to claim 7, Hay discloses the method as claimed in claim 1, wherein: deactivating the at least one operating mode of the GNSS sensor includes deactivating a first of the at least one operating mode of the GNSS sensor (Id. Fig. 3 is an iterative process.); and the first of the at least one operating mode of the GNSS sensor which is associated with a certain satellite system is deactivated (Id.  Fig. 3 item 316.  Fig. 3 is an iterative process.).
As to claim 8, Hay discloses a method for operating a vehicle having control operations are influenceable via an electronic control unit (Para. 14 “autonomous driving functions” Fig. 1 item 103 “automated systems”  see also Para. 41 “the computer system of the controller 107 includes a processor 172 …” see also Para. 66 “During step 322, one or more automated systems 103 of FIG. 2 are operated in an automated mode, in which such systems 103 are automatically controlled via the vehicle 12 itself (e.g. the control system 102 and/or the ECS 118) without driver involvement”), comprising at least the following steps: 
determining a the position of the vehicle using a GNSS sensor by receiving satellite data (Fig. 3 item 304), evaluating the satellite data, and deactivating, prior to determining the position of the vehicle (Para. 60 “step 316 comprises a determination as to whether the satellite position data of step 304 is utilized during processing by the Kalman filter”), at least one operating mode of the GNSS sensor when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Para. 61 “If it is determined that the satellite position data is not used for the Kalman filter estimate(s), then one or more automated systems 103 of FIG. 2 are operated in a manual mode”); and 
limiting an influence of the electronic control unit on at least one of the control operations of the vehicle when the at least one operating mode of the GNSS sensor has been deactivated (Id.
As to claim 9, Hay discloses the method of claim 1, wherein the electronic control unit controls least one of the receiving, the evaluating, and the deactivating (Paras. 60-61).
As to claim 10, Hay discloses a vehicle comprising a GNSS sensor a vehicle comprising a GNSS sensor and an electronic control unit (Para. 14 “autonomous driving functions” Fig. 1 item 103 “automated systems”  see also Para. 41 “the computer system of the controller 107 includes a processor 172 …” see also Para. 66 “During step 322, one or more automated systems 103 of FIG. 2 are operated in an automated mode, in which such systems 103 are automatically controlled via the vehicle 12 itself (e.g. the control system 102 and/or the ECS 118) without driver involvement”) 
configured to at least one of receive satellite data, evaluate the satellite data, and deactivate at least one operating mode of the GNSS sensor when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Paras. 60-61 as previously cited in at least claims 1, 8 and 9.), 
wherein control operations of the vehicle are influenceable via the electronic control unit (see citations in preamble of this claim).
As to claim 11, Hays discloses the vehicle of claim 10, wherein: the electronic control unit includes a computer program product and the electronic control unit is configured to execute the at least one of receive satellite data, evaluate the satellite data, and deactivate at least one operating mode of the GNSS sensor by executing the computer program product (Para. 41 “the processor 172 executes one or more programs 182 …”).
As to claim 12, Hays teaches the vehicle of claim I1, wherein the computer program product is stored on a machine-readable storage medium on which a computer program product as claimed in claim 11 is stored (Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Hay in view of Russel (US 2018/0373243).
As to claim 4, Hay discloses the method as claimed in one of the preceding claims claim 1, wherein: evaluating the satellite data includes evaluating the satellite data based upon an area in which the vehicle is located (Para. 57 “if the corresponding data falls outside known or expected bounds or limits for the vehicle 12 …”); and 
.
Although Hay teaches deactivating a GNSS mode based on an error, e.g. see Para. 57, Hay does not teach deactivating the at least one operating mode of the GNSS sensor when the vehicle is located in a predetermined certain area.  In other words, Hay does not teach deactivating a GNSS mode based on already having made a pre-determination that a particular region of the vehicle’s current position is a region that receives faulty or corrupted satellite data.
In the same field of endeavor, Russel teaches “RF Shadows: in the radio bands currently in use such as the 2.4 GHz and 5 GHz ISM (Instrumentation, Scientific, and Medical) bands reception of the signal from the source transmitter is Line Of Sight. Physics dictates that any 
In view of the teachings of Russel, it would have been obvious to the ordinarily skilled that areas having, for example, tall buildings, canyons and tunnels, would not allow for good reception of a direct satellite signal thus it would have been obvious to modify the invention as taught by Hay to switch from a mode that solely or primarily relies on direct satellite signals when the vehicle in located in said areas reducing unnecessary risk due to positional error caused  by faulty GNSS positional data.  For example, if the vehicle is entering or has entered an area, e.g. tunnel, that is known or predetermined to be an area of poor reception, then the mode should be switched to manual if not already because a GNSS sensor located in a tunnel cannot receive good reception from the satellites.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Niesen (US 2017/0219716) teaches discarding one or more outlier pseudorange measurements.  See Fig. 3 item 308.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648